PER CURIAM.
In a suit instituted by plaintiff-appellee seeking to foreclose a mechanic’s lien against defendant-appellant a final judgment was entered in favor of the defendant and against the plaintiff. The amount ultimately awarded to the defendant was based upon the court’s recognition of defendant’s counterclaim against plaintiff which claim was substantially satisfied by a further judgment in favor of plaintiff in a third party claim involved in the proceedings below. The trial court granted the plaintiff an attorney fee which award defendant claims was erroneous. We agree and reverse.
An attorney fee is allowed in an action to enforce a lien pursuant to Section 713.29, F.S., to the prevailing party. Sharpe v. Ceco Corporation, Fla.App.1971, 242 So.2d 464. The final judgment clearly reflects that the prevailing party in the action between the plaintiff and the defendant was the defendant and not the plaintiff. The third party action did not, in our opinion, change this circumstance.
Accordingly, that portion of the final judgment authorizing allowance of an attorney fee is quashed and the cause remanded for such other proceedings as may be necessary and consistent herewith.
WALDEN, CROSS, and MAGER, JJ., concur.